Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelO.1Rage

 
 

 

 

 

 

 

 

 

 

AO 106 (Rev. 04/10} Application for a Search Warrant
UNITED STATES DISTRICT COURT MAY 13 2019
for the
Southern District of California CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY DEPUTY
In the Matter of the Search of )
‘Briefly describe th tob hed
Co elpnigfy the person bh mame and actives Case No. 4
Cellular Telephone, Huawei, Model: MYA-L13, S/N: ) *7WMI1968
HAVBB18304152122, IMEL: 865434032 158896 ;

APPLICATION FOR A SEARCH WARRANT -

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 4] (c) is (check dne or more}:
evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 952, 960 Importation of Controlled Substances;
21 U.S.C. § 963 Conspiracy to Import Controlled Substances

The application is based on these facts:

SEE AFFIDAVIT

of Continued on the attached sheet.

O Delayed notice of ' days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant s Menature

 

 

HSI Special Agent Matthew Rhoa
. ait ecbrane dnd tile

  
   

Sworn to before me and signed in my presence.

Date: * t+

 

>
— Judge's signatife
City and state: San Diego, CA Honorable Michael S. Berg, U.S. Magistrate Judge

 

 

Printed name and title
Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.2 Page 2 of 16

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:

CELLULAR TELEPHONE
Huawei

Model: MYA-L13

S/N: HAVBB18304152122
IMEI: 865434032158896
(Target Device);

 

currently in the possession of the U:S. Department of Homeland Security, Homeland
Security Investigations, which is located at 880 Front Street, San Diego, CA 92101
(Evidence Vault).

 

 

ey
Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.3 Page 3 of 16

ATTACHMENT B
ITEMS TO BE SEIZED

Authorization to search the Target Device described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the Target Device for evidence
described below. The seizure and search of the Target Device shall follow the search
methodology described in the affidavit submitted in support of the warrant. The
evidence to be seized from the Target Device will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from third-
party applications, photographs, audio files, videos, and location data, for the period of
June 1, 2018 to October 17, 2018:

a. tending to indicate efforts to import methamphetamine, or some other
federally controlled substances from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, or some other federally controlled substances from
Mexico into the United States;

c. tending to identify coconspirators, criminal associates, or others involved
in importation of methamphetamine, or some other federally controlled substances from
Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
‘importation of methamphetamine, or some other federally controlled substances from
Mexico into the United States;

e. tending to identify the user of, or persons with control over or access to,

the Target Device; and/or

 

 
Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.4 Page 4 of 16

f, tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved in the
activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
963.

 

 
oOo Oo ~ DB ww Hh We YP eK

mM bw ww YN YY NY NY NY YS FF Se PF SEF eel
oOo ND DO wh SB YH HB FE Oo Oo wm HT DH HH SF W NY YY O&O

 

 

Case 3:19-mj-01968-MSB Document 1 Filed 05/13/19 PagelD.5 Page 5 of 16

AFFIDAVIT
I, Matthew Rhoa, being duly sworn, hereby state as follows:
INTRODUCTION
1. This affidavit supports an application for a warrant to search the following

electronic device, as further described in Attachment A, and seize evidence of crimes,
specifically, violations of Title 21, United States Code, Sections 952, 960 and 963, as more
particularly described in Attachment B:

CELLULAR TELEPHONE

Huawei

Model: MYA-L13

S/N: HAVBB18304152122

IMEI: 865434032158896

(hereinafter the “Target Device”).
This search supports an investigation and prosecution of Leonor Jara-Bobadilla “JARA”)
for the crimes mentioned above. A factual explanation supporting probable cause follows.

2, On December 28, 2018, I obtained a search warrant for the Target Device, to
seize items identified on Attachment B for the date range of August 1, 2018 to October 17,
2018. See 19-MJ-0023 (S.D. Cal.). I provided the warrant to HSI’s Computer Forensics
Analysts on January 2, 2019, and an Analyst conducted the forensic download of the
Target Device on or about January 23, 2019. And on April 9, 2019, I obtained a second
warrant to seize items identified on Attachment B for the date range of July 1, 2018 to
August 1, 2018. See 19-MJ-1444 (S.D. Cal.). Given updates to the forensic software
program that I describe further below, I now seek authority to search the Target Device
again; and, in light of evidence I have found in the prior two searches, I am seeking
authority for an additional thirty-day period—in sum, I seek authority to search from June
1, 2018 through October 17, 2018.
3. The Target Device was seized on October 17, 2018 from JARA after she was

arrested for driving a black 2000 Mazda MPV (the “Vehicle”) into the United States

1

 

 
Oo co ay DH ON FBP W NH FH

wm NPB WN WY WKN KN RK Pe KF Be PO Se Pe

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.6 Page 6 of 16

through the San Ysidro Port of Entry (the “SYPOE”) with approximately 37.30 kilograms
of methamphetamine, 24.04 kilograms of cocaine, and 5.84 kilograms of heroin hidden in
the quarter panels and doors. The Target Device is currently in the possession of the U.S.
Department of Homeland Security (“DHS”), Immigration and Customs
Enforcement/Homeland Security Investigations (“HSI”), which is located at 880 Front St.,
San Diego, CA 92101 (Evidence Vault).

4, Based on the information below, there is probable cause to believe that a
search of the Target Device will produce evidence of the aforementioned crimes, as
described in Attachment B.

5. The information contained in this affidavit is based upon my experience and
training and consultation with other federal, state, and local law enforcement agents. The
evidence and information contained herein was developed from my personal investigation
of this matter and my review of documents and evidence related to this case. Because this
affidavit is made for the limited purpose of obtaining a search warrant for the Target
Device, it does not contain all of the information known by me or other federal agents
regarding this investigation. Instead, it contains only those facts necessary to establish
probable cause.

EXPERIENCE AND TRAINING

6. lama Special Agent with HSI, which is a component agency of the DHS. I
have been employed as an HSI Special Agent since November 2017. I am currently
assigned to the HSI San Diego field office in San Diego, California. My job duties are to

investigate the smuggling of controlled substances into the U.S. J have been cross-

designated by the U.S. Drug Enforcement Administration (“DEA”) to conduct narcotics

investigations and enforce provisions of the Federal Controlled Substances Act, pursuant
to Title 21 of the United States Code. Prior to employment with HSI, I was a federal law
enforcement officer with the Federal Air Marshal Service (FAMS), also a component of
DHS. I was assigned as a Federal Air Marshal from July 2010 to November 2017 at the
Washington DC., Baltimore, MD, and Chicago, IL field offices. Prior to my federal law

2

 

 

 

 
oOo co ~)T DW WH FP WH WL

N BM WN NH Re Re RPO SE PO POS hl

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.7 Page 7 of 16

enforcement career, I was a police officer in Michigan certified by the Michigan
Commission on Law Enforcement Standards (MCOLES) from.July 2000 to December
2008. I have received a Master’s of Science in criminal justice administration and a
Bachelor of Arts degree in criminal justice from the Ferris State University in Big Rapids,
Michigan.

7. As an HSI Special Agent, my formal training consisted of six months of
residential instruction at the Federal Law Enforcement Training Center in Brunswick,
Georgia, which included training related to narcotics and dangerous drugs. I have
participated in training programs related to controlled substances, including but not limited
to marijuana, cocaine, methamphetamine, and heroin. I have also received training in the
methods used by narcotics traffickers to import, distribute, package and conceal controlled
substances. Moreover, I have participated in numerous investigations and executed arrests
for drug-related offenses, including possession with the intent to distribute, transportation,
and the importation of controlled substances. |

8. Additionally, through the course of my duties as a Special Agent, I have talked
with other experienced narcotics investigators and received informal training regarding
illegal drug trends and methods of operation for multi-kilogram drug dealing and
trafficking in the San Diego area.

9. Based on my training and experience, I am familiar with the ways in which
drug smugglers and traffickers conduct their business. Indeed, during the course of my
duties I have (1) worked as a case agent, directing specific drug-related investigations; (2)
worked as a surveillance agent who observed and recorded movements of individuals
suspected of trafficking drugs; (3) participated in the execution of search warrants related
to drug investigations; (4) initiated and executed numerous arrests for drug-related
offenses, including possession with the intent to distribute; and (5) interviewed criminal
defendants, witnesses, and informants in furtherance of investigations into the illegal

smuggling and trafficking of controlled substances. Through these duties, I have gained a

 

 

 
Co Se Sa HD NH BW NH

10

12
13
14
15
16
17

18 ||

19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.8 Page 8 of 16

working knowledge and insight into the operational habits of drug smugglers and

traffickers.

10. Based upon my training and experience and consultations with law

enforcement officers experienced in drug smuggling and trafficking investigations, and all

the facts and opinions set forth in this affidavit, I submit the following:

a.

11.

 

Drug smugglers and traffickers will use cellular/mobile telephones because they
are mobile and they have instant access to telephone calls, text, web, and voice

messages;

. Drug smugglers and traffickers will use cellular/mobile telephones because they

are able to actively monitor the progress of their illegal cargo while the
conveyance is in transit;

Drug smugglers and traffickers and their coconspirators will use cellular/mobile
telephones because they can easily arrange and/or determine what time their
illegal cargo will arrive at predetermined locations;

Drug smugglers and traffickers will use cellular/mobile telephones to direct
drivers to synchronize an exact drop off and/or pick up time of their illegal
cargo;

Drug smugglers and traffickers will use cellular/mobile telephones to notify or
warn their coconspirators of law enforcement activity to include the presence
and posture of marked and unmarked units as well as the operational status of
checkpoints and border crossings; and

Drug smugglers and traffickers and their coconspirators often use
cellular/mobile telephones to communicate with load drivers who transport their
narcotics and/or drug proceeds.

Based upon my training and experience and consultations with law

enforcement officers experienced in drug smuggling and trafficking investigations, and all
the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can

and often do contain electronic records, phone logs and contacts, voice and text

4

 

 

 
Oo Oo KN DW UW BB WwW NY HY

wo VN WN WN NY YF FS HF SF PO ESE RSE PEE lL
MPHePePRREaEBF SB BGCaWAAADRBNHHES

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.9 Page 9 of 16

communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data. This
information can be stored within disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular/mobile telephone.
Specifically, I know based upon my training, education, and experience investigating drug
smuggling and trafficking conspiracies that searches of cellular/mobile telephones
sometimes yields evidence:

a. tending to indicate efforts to import methamphetamine, or some other
federally controlled substances from Mexico into the United States, or possess
and/or transport with the intent to distribute methamphetamine or federally
controlled substances within the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—such
as email addresses, IP addresses, and phone numbers—used to facilitate the
importation of methamphetamine, or some other federally controlled
substances from Mexico into the United States, or possession and/or
transportation with the intent to distribute methamphetamine or federally
controlled substances within the United States;

c. tending to identify coconspirators, criminal associates, or others involved in
importation of methamphetamine, or some other federally controlled
substances from Mexico into the United States, or possession and/or
transportation with the intent to distribute methamphetamine or federally
controlled substances within the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled
substances from Mexico into the United States, or possession and/or
transportation with the intent to distribute methamphetamine or federally
controlled substances within the United States, such as stash houses, load

houses, or delivery points;

 

 

 
Oo Oo nN KH UH SP WY MH

Ny WB BP NR RO Be RPO SEF SE ESE ll
PNRPRBRRPRBBBSGExe WAAR BHE S

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.10 Page 10 of 16

e. tending to identify the user of, or persons with control over or access to, the
subject telephone; and/or

f. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data involved in the
activities described above.

12, Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for GSM cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Some of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has
been utilized in connection with that telephone.

13. Based on my training and experience, and conversations with other law
enforcement officers who investigate drug smuggling and trafficking, I know that drug
conspiracies often require detailed and intricate planning to successfully evade detection.
Consequently, drug conspiracies often involve planning and coordination for several
months—this planning often occurs through mobile telephones. Additionally, based on
my training and experience, and conversations with other law enforcement officers who
investigate drug smuggling and trafficking, I know that coconspirators are often unaware
when a fellow coconspirator has been arrested and will attempt to communicate with that
coconspirator via mobile telephone after his or her arrest to determine the whereabouts of
drugs that are being transported. |

FACTS SUPPORTING PROBABLE CAUSE

14. According to a report prepared by CBPO David Schiano, on October 17, 2018,
at approximately 0826 hours, Schiano was conducting pre-primary inspections at the
SYPOE when he approached the Vehicle bearing plates BA/MM A65NTG9 that JARA
was driving. CBPO Schiano used a K910B Buster Contraband Detector on the rear quarter
panel on the driver side of the Vehicle and received a high reading. CBPO Schiano began

a cursory inspection of the Vehicle and received high Buster readings when checking the

6

 

 

 

ee

 
Oo Oo “4 DH te BP WY NH

PO Nw NY NY NY KN Be Be Be Be Re SE SE Ele
BPS ROAR BHF FC BOwerAaanwkRwne+s

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.11 Page 11 of 16

inside of the driver-side quarter panel, which CBPO Schiano opened with a screwdriver
and observed packages wrapped in cellophane.

15. According to a report prepared by CBPO Nicholas Pernicano, a secondary
inspection of the Vehicle’s quarter panels, doors, and dashboard revealed about 74
packages weighing 37.30 kilograms, which field-tested positive for methamphetamine; 20
packages weighing 24.04 kilograms, which field-tested positive for cocaine; and 5
packages weighing 5.84 kilograms, which field-tested positive for heroin.

16. On October 17, 2018, at approximately 9:21 a.m., I was notified of the drug
seizure and responded to the SYPOE, where JARA, the Vehicle, methamphetamine,
cocaine, heroin, and the Target Device were being held for further processing. The Target
Device was seized by CBPO Pernicano and was provided to me. At approximately 12:46
p.m., I made contact with JARA at the SYPOE. During her post-Miranda interview, JARA
identified the Target Device as belonging to her.! .

17; On October 17, 2018, I interviewed JARA, and she denied knowledge of the
narcotics in the Vehicle. She said she had responded to an advertisement in a newspaper
and had been contacted by a man named Alfredo GARCIA (GARCIA), JARA said that
GARCIA arranged for the Vehicle to be registered in her name and that GARCIA would
provide the Vehicle to her when she crossed into the United States. JARA said she would
drive the Vehicle into the United States and purchase about $20 worth of cleaning supplies
and then return to Mexico and deliver the Vehicle back to GARCIA. JARA said when she
drove the Vehicle into the United States, she would park the Vehicle in a parking lot close
to the international border and then call GARCIA to tell him where the vehicle was
parked. JARA then said she would leave the vehicle and go shopping, initially stating only
at the “.99 cent” store, but later stating that she would go grocery shopping or to church

 

' A logical extraction of the contents of the Target Device was performed using the
Cellebrite machine at the port of entry. None of those contents are relied upon for purposes
of establishing probable cause in this affidavit. Additionally, because this case is likely
headed to trial, I would seek a warrant to search the Target Device regardless in order to
obtain a full forensic examination.

 

 
io co ~) DW a BP WH NO

mM NM we NY NHN KB Be Re BS SP PSP POE le

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.12 Page 12 of 16

and that she would be away from the Vehicle for several hours. JARA said she would then
call GARCIA before returning to the Vehicle. JARA said she was paid $100 in cash for
each trip.

18. My review of the TECs records and crossing history for JARA reveals that
from August 31, 2018 to October 17, 2018 she crossed the United States/Mexico border
approximately 13 times in the Vehicle. |

19, As noted, JARA said in her interview that she had responded to an
advertisement in a newspaper and been contacted by GARCIA. Subsequently, JARA has
provided an electronic copy of the advertisement, which is dated August 13, 2018. The
Target Device has a communication with the phone number listed on the advertisement
on August 13, 2018. |

20. During my search of the Target Device pursuant to the prior search warrant
(19-MJ-023 (S.D. Cal.)), I found that on August 8, 2018, JARA missed a call from a phone
number saved to the contact “Alfred G.” After August 13, JARA tried to call this number
at least one time, and had at least one conversation with the user of that number. I also note
from my search that she had communications with contacts saved as “Alfredo,” “Alfredo
Gcia,” “Alfredo G,” and “Alfredito G.” These appear to me to be variations on the name
“Alfredo Garcia,” and so I believe the Target Device demonstrates that before August 13,
2018, there was at least one attempted phone communication between GARCIA and
JARA.

21. In light of the foregoing information, I obtained a second warrant to search
the Target Device (19-MJ-1444 (S.D. Cal.)). In that search, I found that on July 31, 2018,
JARA missed another call from a phone number saved to the contact “Alfred G.” In other
words, there had been at least two attempted phone communications between GARCIA
and JARA before August 13, 2018.

22. When I conducted the search under the second warrant, an HSI Computer
Forensic Analyst provided me with the data from the authorized 30-day period, parsed off

from the forensic download done in January 2019.

8

 

 

 
oO co ~a DB Ww BP WwW WN

NM MB BP Bw DN RD he
Bsr RR BO PBF 6 CHA BDAEwBwBNHeK SO

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.13 Page 13 of 16

23. Ihave recently been advised by the Analyst that since January 2019, there
have been multiple software updates to the program used to extract data from the model of
phone that is the Target Device, as well as added hardware support capability. I have been
advised that these improvements make it more likely that a new forensic analysis can
identify and extract more data from the phone, such as items that the user may have deleted.
Given this information, I believe HSI can find additional relevant information in a fresh
data extraction from the Target Device that may not have been available earlier because
the state of the technology in January 2019 is not what it is now. Given this possibility and
in light of the probable cause shown herein, I seek this new authority to search the Target
Device again, with the benefit of a new forensic download based on the most recent
software updates.

24. I seek this authority for the period of June 1 through October 17, 2018. As
noted, when I searched the Target Device from the period of August 1 through October
17, I found a missed call from GARCIA dated August 8—before the advertisement that
JARA had provided. I then obtained the second warrant, in which I found a second missed
call. Given the cumulative information, I submit there is probable cause to add thirty days
to the search—in other words, to search betweeri June 1 and October 17, 2018.

25. Based upon my experience and investigation in this case, there is probable
cause to believe that JARA, as well as other persons currently unknown, were involved in
an ongoing conspiracy to import and transport methamphetamine and other federally
controlled substances. Based on my experience investigating drug smugglers and
traffickers, there is probable cause to believe that JARA used the Target Device to
coordinate with coconspirators regarding the importation, transportation, and distribution
of methamphetamine and other federally controlled substances, and to otherwise further
this conspiracy both inside and outside of the United States. There is also probable cause
to believe that recent calls made and received, telephone numbers, contact names,
electronic mail (e-mail) addresses, appointment dates, text messages, pictures and other

digital information are stored in the memory of the Target Device, which may identify

9

 

 

 

 
Oo Co sa HB HA BP WY WY

NM NN Ww NY NN BD Be Re Be RP Se Ee SE RPO

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.14 Page 14 of 16

other persons involved in drug trafficking activities.

26. Accordingly, based upon my experience and training, consultation with other
law enforcement officers experienced in drug trafficking investigations, and all the facts
and opinions set forth in this affidavit, there is probable cause to believe that information
relevant to the drug smuggling and trafficking activities of Leonor JARA Bobadilla, such
as telephone numbers, made and received calls, contact names, electronic mail (e-mail)
addresses, appointment dates, messages, pictures and other digital information are stored
in the memory of the Target Device. For the reasons set forth above, I request permission
to search the Target Device for items listed in Attachment B for the time period from June
1, 2018 up to and including October 17, 2018.

METHODOLOGY

20. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and serial number, the nature and types of services to which the
device is subscribed and the nature of the data stored on the device. Cellular/mobile
devices today can be simple cellular telephones and text message devices, can include
cameras, can serve as personal digital assistants and have functions such as calendars and
full address books and can be mini-computers allowing for electronic mail services, web
services and rudimentary word processing. An increasing number of cellular/mobile
service providers now allow for their subscribers to access their device over the internet
and remotely destroy all of the data contained on the device. For that reason, the device
may only be powered in a secure environment or, if possible, started in “flight mode” which
disables access to the network. Unlike typical computers, many cellular/mobile telephones
do not have hard drives or hard drive equivalents and store information in volatile memory
within the device or in memory cards inserted into the device. Current technology provides
some solutions for acquiring some of the data stored in some cellular/mobile telephone
models using forensic hardware and software. Even if some of the stored information on
the device may be acquired forensically, not all of the data subject to seizure may be so

acquired. For devices that are not subject to forensic data acquisition or that have

10

 

 

 
Oo won HB HN FB WwW YN =

wm VY NY KN BP Se RP RK PP SP PO Sl tlh lv
MPN PRR FS FSF CHA AwnNEWwWBNHHE CS

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.15 Page 15 of 16

potentially relevant data stored that is not subject to such acquisition, the examiner must
inspect the device manually and record the process and the results using digital
photography. This process is time and labor intensive and may take weeks or longer.

21. Following the issuance of this warrant, I will collect the Target Device and
subject it to analysis. All forensic analysis of the data contained within the telephone and
its memory cards will employ search protocols directed exclusively to the identification
and extraction of data within the scope of this warrant.

22. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within 90 days, absent
further application to this court.

CONCLUSION

22. Based on all of the facts and circumstances described above, there is probable
cause to conclude that Leonor Jara-Bobadilla used the Target Device to facilitate
violations of Title 21, United States Code, Sections 952, 960, and 963.

22. Because the Target Device was promptly seized during the investigation of
Leonor Jara-Bobadilla’s trafficking activities and has been securely stored, there is
probable cause to believe that evidence of illegal activities committed by Leonor Jara-
Bobadilla continues to exist on the Target Device. Based on the above facts and my
training and experience, there is probable cause to believe that evidence of violations of
Title 21, United States Code, Sections 952, 960, and 963 will be found within the date
range from June 1, 2018 to October 17, 2018.

23. WHEREFORE, I request that the court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search the
items described in Attachment A and to seize the items listed in Attachment B, using the
methodology described above.

11

 

 

 
Oo oo ~JT DH WwW & Ww WH

NM BN BR RDO Re Re Be PO SE SLR Se ll

 

 

Case 3:19-mj-01968-MSB Document1 Filed 05/13/19 PagelD.16 Page 16 of 16

I swear the foregoing is true and correct to the best of my knowledge and belief.

Malay —
Matthew Rhoa
HSI Special Agent

Subscribed and sworn to befase me this / Tay of May, 2019.
° a <<

The Honorable Michael 8. Berg
United States Magistrate Judge

 
 
    

12

 

 

 
